Citation Nr: 1826033	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  08-01 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for calluses of the left heel.

2.  Entitlement to service connection for a left hip disability, claimed as secondary to a service-connected left heel callus.

3.  Entitlement to service connection for a right big toe disability, claimed as secondary to a service-connected left heel callus.

4.  Entitlement to service connection for a neck disability, claimed as secondary to a service-connected left heel callus.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to January 1973 and from July 1975 to September 1976.

These matters come before the Board of Veterans' Appeals (Board) from April 2007 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The April 2007 rating decision denied a rating in excess of 10 percent for calluses of the left heel.  The November 2010 rating decision denied reopening a previously denied the claim for service connection for a neck disability and denied the claims for service connection for left hip and right big toe disabilities, all claimed as secondary to the service-connected left heel callus.  The TDIU claim was based on the Veteran's contentions of unemployability due to the severe calluses of the left heel the subject of this appeal.  

In October 2009, the Veteran testified at a Travel Board Hearing before a Veterans Law Judge regarding his claim for a rating in excess of 10 percent for his service connected left heel callus.  A transcript of the hearing is of record.  In February 2013, the Veteran testified at a Travel Board Hearing before a Veterans Law Judge regarding his claims for service connection for neck, left hip, and right great big toe disabilities, as secondary to his service connected left heel callus.  A transcript of the hearing is of record.  In July 2014 and January 2018, the Veteran was notified that the Veterans Law Judges (VLJs) who conducted his hearings were no longer with the Board.  The Veteran was provided the opportunity to appear for another Board hearing, but no response was received.  Pursuant to the letters, when no response is received within 30 days of the letter, the Board will assume no hearing is requested and proceed with adjudication.  

In December 2009 and May 2012, the Board remanded the increased rating and TDIU claims to the Agency of Original Jurisdiction (AOJ) for additional development.  In October 2013, the Board reopened the claim for service connection for a neck disability and remanded the claimed neck, left hip, and right big toe disabilities for additional development.  In October 2014, the Board remanded all the identified issues for additional development.

The issues of entitlement to service connection for a neck, left hip, and right big toe disability as secondary to service connected left heel callus and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

For the entire period on appeal, the service-connected left heel callus disability was manifested by no more than a moderately severe foot injury.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 20 percent, and no higher, for the service-connected left heel callus have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5284 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his/her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Board notes that where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the  possibility that different ratings may be warranted for different time periods.

The Veteran seeks a rating in excess of 10 percent for his left heel callus.  
In April 2006, a VA examination found the Veteran to have a 2x2 cm firm, tender, painful, hyperkeratotic, endophytic corn on the left heel.  The Veteran reported he sees podiatry 1-2 times a month for the corn/callus and it is cut out, but that it will come back after several weeks.  He noted it was extremely painful.  He reported he was starting to get neck and back pain as well as pain in the right foot from not walking correctly secondary to the pain in the left foot.  The Veteran reported treating the corn at home with topical medications to little effect.  The examiner found the corn/callus to encompass less than 1 percent of the total body area.  0 percent of exposed areas were affected.  There was no scarring or disfigurement found.

In November 2006, a VA examination found the Veteran to have a normal medical longitudinal arch in standing.  His heel was in the neutral position without valgus or varus deformity.  No malalignment of the Achilles tendon or pain on palpitation or manipulation of the tendon was noted.  A 2 cm callus over the lateral aspect of the base of the fifth metatarsal was found that measured 1 cm by .5 cm in depth.  No active drainage or erythema was noted.  The callus was found to be moderately painful to direct pressure or palpation, but passive or active manipulation of the foot did not elicit pain.  The Veteran had normal-appearing toes and full range of motion.  The Veteran complained of recurrent callus formation with a central hard lesion that had to be surgically removed or excised every 30-60 days with persistent complaints of recurrence of the callus.  He denied any significant flare-ups or incapacitating left foot pain that had required bed rest or hospitalization.

A January 2007 VA medical center (VAMC) podiatry note indicated the Veteran had limping due to pain of the left foot.  He was found to have a deep intractable plantar keratosis of the left plantar lateral mid-foot.  

In a March 2007 VA examination, he was found to have a 2 cm x 2 cm hyperkeratotic lesion, which was firm and painful on his lateral left heel.  Less than 1 percent of his body was affected.  He reported an increase in his pain.  He reported having the callus cut out every three to four months which offers temporary relief, but that it comes back.

A March 2007 VAMC podiatry note indicated the Veteran had a plantar callous on the left foot along with an antalgic gait.  His callus was pared and he was referred for orthotics.  

An October 2008, VAMC podiatry note indicated the Veteran had limping due to pain of the left foot.  He was found to have a deep intractable plantar keratosis of the left plantar lateral mid-foot.  

In June 2008, a VAMC podiatry surgery note indicated the Veteran was limping due to pain of his left foot.  He had a deep, intractable plantar keratosis of the left planter lateral mid-foot.  

A July 2009 VAMC podiatry note indicated the Veteran had limping due to pain of the left foot.  He was found to have a deep intractable plantar keratosis of the left plantar lateral mid-foot.  

In October 2009 the Veteran testified before a VLJ regarding his left heel callus.  He reported the callus started while in-service and had persisted since that time.  He stated that it gave him problems when he was walking, standing, laying down, and sitting down.  He stated he had to walk and try to hit his heel first, which caused him to drag his right foot.  He could not feel swelling, but his had a burning sensation.  His symptoms came and went and may happen 5 to 10 times a week.  He stated that when the callus is excised it leaves a hole wide enough to put his middle finger in up to the top of the fingernail.  He also testified that the pain limited his work and recreational activities in walking, lifting, and playing with his grandchildren.  

In March 2010, the Veteran underwent a VA examination regarding his left heel callus.  He reported a constant pain in his left heel, 7.5 to 8 out of 10 and 10 out of 10 with weight bearing.  He complained of fatigability but denied heat, redness, stiffness, swelling, or weakness.  He denied flare-ups.  His current treatment was prescription medication.  He reported seeing a podiatrist every three months for debridement.  Despite the treatment, the Veteran reported severe pain.  He used a cane for ambulation at all times.  

An April 2010 VAMC podiatry consult indicated that the Veteran was limping due to pain in the left foot.  He was found to have severe, deep, intractable plantar keratosis of the left plantar lateral mid-foot.  He was reluctant to have further procedures on his left foot.  A concurrent left foot X-ray showed tiny calcification at the medical aspect of the great toe and minimal hallux valgus.  The examiner noted there was no significant change in the bone structure of the foot from a prior 2005 X-ray.  

In July 2010, an addendum to the March 2010 report was issued wherein the VA examiner opined that the Veteran's plantar keratosis was described as "moderate."

An August 2012 VA examination found the Veteran had a callus on the base of the fifth metatarsal which measured .5 cm in diameter without erythema, edema, or sign of infection.  The examiner stated that there was no other callus present, including on the left heel.  The Veteran removed his foot from gentle touch, complaining of tenderness and an inability to palpate the area.  He was not found to have Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, a malunion or nonunion of tarsal or metatarsal bones, or bilateral weak foot.  He reported regular use of a cane

April 2013 X-rays indicated the Veteran had hypertrophic changes in the region of the first metatarsal joint.

In May 2013, a private treatment record reported that the Veteran had painful lesions located on the lateral aspect of his left arch.  The Veteran reported that the affected area was made worse by ambulation, shoe gear, exercising, and standing.  Upon examination, the Veteran was found to have no evidence of edema, erythema, ecchymosis, open lesions, interdigital maceration, or signs of bacterial or fungal infection.  Gait analysis showed gait abnormalities and he ambulated with a cane.  His gait appeared antalgic.  Full, fluid range of motion for the joints from the ankle joint distal was without pain.  An X-ray did not evidence any bone-spurs or any bony malformation or spurring.

In November 2013, a VA examination of the Veteran's left foot indicated the Veteran had a callus of the left heel which measured .8 cm diameter thick.  He reported use of a cane and special shoes.  

In February 2014, a private medical record indicated the Veteran presented for debridement of his left foot callus.

A December 2015 private medical examination showed the Veteran to have a painful lesions on the left lateral aspect.  His skin was noted to have thickening, peeling, and calluses.  No corns or open wounds were present.  The Veteran reported that the lesion was very, very painful.  His lesion was enucleated and treated with acid.  He had an antalgic gait.  

In May 2017, a VA examination found the Veteran to have a left, lateral callus/hyperkeratosis which measured 1 cm in diameter.  It was found to be dry with no ulceration.  Mild tenderness was noted.  The total amount of his body affected was less than 5 percent.  The Veteran reported he treated with a podiatrist and had treatments which included acid and shaving/removing but that the callus always returned.  His current treatment was to soak his foot in hot water and use lotion.  He reported having special shoes.  Upon examination, the Veteran was not found to have any benign or malignant skin neoplasms.  He was not found to have any visible skin conditions. 

The Veteran currently has a 10 percent rating under Diagnostic Codes (DC) 7819-5015.  See 38 C.F.R. § 4.71a, 4.118.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.   DC 7819 addresses benign skin neoplasms and directs such disabilities to be rated disfigurement, scars, or impairment of function.  DC 5015 addresses new growths of benign bone.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and the demonstrated symptomatology.  See Id.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings, nor will ratings assigned to organic disease and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where a different Diagnostic Code more appropriately reflects the nature of the Veteran's disability picture, and the change does not reduce the Veteran's level of compensation, the Board has the authority to change the assigned Diagnostic Code.  See Butts, 5 Vet. App. at 539.  Thus, based on the foregoing, the Board finds that the Veteran's left heel callus disability is more accurately reflected by a single Diagnostic Code relating to injuries of the foot, DC 5284, as the evidence demonstrates that the Veteran's left heel callus is not a benign neoplasm and has not resulted in a growth of new bone or a loss of the range of motion of his foot, but has, as evidenced by his medical treatment, resulted in an analogous foot injury.  Additionally, the Board finds that Diagnostic Code 5284 is more appropriate and more favorable for rating the service-connected left heel callus because Diagnostic Code 5284 specifically provides subjective and objective rating criteria for the type of injury, contemplates multiple foot diagnoses, symptomatology, and functional impairment resulting from foot injuries rather than the more specific criteria for neoplasms and bone grown, neither of which have been reported in the Veteran's medical treatment for his left foot heel callus.  As the left heel callus disability picture discussed above squarely fits within the criteria under Diagnostic Code 5284 for the entire appeal period, this is the most appropriate diagnostic code under which to rate the left heel callus disability on appeal and is more favorable to the Veteran in this case.  Accordingly, the Board will address the Veteran's service-connected left heel callus disability pursuant to DC 5284.  

Diagnostic Code 5284 provides a 10 percent rating for impairment of moderate degree, a 20 percent rating for moderately severe impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a.  Based on the symptomatology, diagnoses, and relevant medical history, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's left heel callus is more closely approximated to a moderately severe left foot injury and warrants a 20 percent rating under DC 5284 for the entire period on appeal.

The Board observes that the words "slight," "moderate," and "severe," are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2017).  It should also be noted that use of terminology such as "slight" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2017).

Throughout the period on appeal, the Veteran has had complaints of pain when walking and standing.  He has had consistent debridement of his left heel callus and other treatments, including acid removal, without total resolution of his condition.  He reports intense pain when his callus is fully present and requires the use of a cane and supportive shoe inserts.  His callus has been described as both severe and moderate.  However, the Board notes that the Veteran's left heel callus has also consistently encompassed a relatively small area - never exceeding 2x2 cms and not ever having been found to affect more than 5 percent of his body.  Furthermore, there has never been a finding of and the Veteran has specifically denied heat, redness, stiffness, swelling, or weakness.  He has also consistently denied flare-ups.  There are also medical records which indicate that the Veteran no longer had the left heel callus, showing that the condition is not continuous.  Thus, considering the pain and impediment that the Veteran undergoes when the left heel callus is active and resolving all reasonable doubt to the Veteran, the Board finds that the criteria for a 20 percent rating for the Veteran's left heel callus under DC 5284 is warranted.  

The Board also finds, however, that the criteria for a 30 percent rating under DC 5284 is not supported by the evidence of record and have not been met or more nearly approximated for the period on appeal.  Even with consideration of pain on use, left heel callus disability has not more nearly approximated a severe foot disability.  Throughout the period on appeal there have been no findings of such symptomology which would more closely approximate a severe foot disability.  In this regard, the Veteran has maintained full range of motion of the foot throughout the period on appeal.  He has had substantial functionality of the left foot notwithstanding compliants of pain.  He has never complained of stiffness, swelling of weakness nor have there been objective findings of such.  Accordingly, the findings and evidence failed to demonstrate limitations of function to warrant a rating for a disability more nearly approximating a "severe" foot injury. 

The Board has also considered whether a higher rating is warranted under other diagnostic codes for any period.  See 38 C.F.R. § 4.20.  The weight of evidence of record does not demonstrate objective evidence of the presence of flatfoot, weak foot, claw foot, Morton's disease, hallux valgus, hallux rigidus, hammer toes, or malunion/nonunion of the bones of the foot were either not present or not related to the Veteran's service connected disability, rendering DCs 5276-5283 not for consideration.  

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the 20 percent rating award herein by the Board properly compensates him for the extent of functional loss resulting from any such symptoms.

The Board finds the numerous VA examiners' medical opinions highly probative to the issue of the severity of the Veteran's left hell callus disability.  Specifically, the examiners interviewed the Veteran and conducted a physical examination.  Moreover, the examiners had the requisite medical expertise and had sufficient facts and data on which to base their conclusions.  As such, the Board accords the VA examination opinions great probative weight.  

The Board has considered the Veteran's lay testimony, including his October 2009 hearing testimony.  While the Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses such pain and stiffness, the Board also finds that the Veteran is a lay person and has not been demonstrated to identify a specific level of disability according to the appropriate diagnostic codes.  Layno v. Brown, 6 Vet. App. 465 (1994).  The identification of a foot disability requires medical expertise that the Veteran has not shown he possesses.  Determining whether the Veteran meets some of the criteria for a higher rating requires medical diagnostic testing.  Competent evidence concerning the nature and extent of the Veteran's left heel callus has been provided by the medical personnel who have examined him during the current appeal and who have made pertinent clinical findings in conjunction with the examination.  The medical findings, as provided in the examination reports, directly address the criteria under which his disability is rated.  The Board finds that evidence is the most persuasive and outweighs the Veteran's statements in support of his claim.

In sum, resolving all doubt in favor of the Veteran, the Board finds that a 20 rating, but no higher, is warranted for the Veteran's left heel callus pursuant to DC 5284, for the entire period on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

An increased rating for the Veteran's service connected left heel callus of 20 percent pursuant to Diagnostic Code 5284, and no higher, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

In May 2017, the Veteran was afforded a VA examination regarding his claim for service connection of his left hip, right big toe, and neck disorders as secondary to his service connected left heel callus.   Upon review, the Board finds that the nexus opinions provided by the March 2017 examiner is inadequate for adjudication purposes as it failed to address the Veteran's contentions and the December 2015 report of Dr. R.W.J.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When an examination is inadequate, the Board must remand the case for further development.  Bowling v. Principi, 15 Vet.App. 1 (2001), 38 C.F.R. § 4.2 (2016).  

Additionally, the Board finds that the Veteran's claim for TDIU is inextricably intertwined with his claim for service connection of a left hip, right big toe, and neck disability as secondary to left heel callus on appeal.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).





Accordingly, the case is REMANDED for the following actions:

1.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran.

2.  Thereafter, schedule the Veteran for a VA examination with a qualified examiner to determine the nature and etiology of any left hip, right big toe, and neck disability.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  The examiner should: 

a) Indicate the current diagnosis of any disability of the Veteran's left hip, right big toe, and neck

b)  Opine as to whether it is at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed left hip, right big toe, and neck disability was proximately caused or aggravated by the Veteran's service-connected left heel callus.  In doing so, the examiner is asked to consider the Veteran's statements regarding on-set and symptomology as well as the findings in the Veteran's VA and private medical records, specifically addressing the December 2015 report of Dr. R.W.J.

A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

3.  After ensuring compliance with the development requested above, readjudicate the claims, to include entitlement to a TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


